Citation Nr: 1038458	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  04-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for 
the period prior to February 3, 1988; and to a rating in excess 
of 50 percent for the period from February 3, 1988, to December 
14, 1991, for anxiety neurosis and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date earlier than December 15, 
1991, for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
in a manner requiring some explanation.  In a November 1994 
rating decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, granted service connection 
for PTSD, assigning a 50 percent evaluation effective December 9, 
1993.  In March 1996, the RO increased the evaluation to 100 
percent, effective December 9, 1993.  

In July 2001, the Board determined that the veteran had timely 
disagreed with a March 1974 rating decision denying a claim of 
service connection for anxiety neurosis, and directed the RO to 
issue a statement of the case in response to the notice of 
disagreement.  In a September 2001 rating decision, the RO 
instead granted service connection for anxiety neurosis, 
assigning a combined 10 percent rating for anxiety neurosis and 
PTSD effective March 22, 1974; a 30 percent rating effective 
September 25, 1986; a 50 percent rating effective February 3, 
1988; and a 100 percent rating effective January 29, 1992.  The 
RO assigned the 100 percent rating pursuant to 38 C.F.R. 
§ 4.16(c) (which was in effect until November 7, 1996), finding 
that the Veteran's psychiatric disability met the criteria for a 
70 percent rating, and that the evidence demonstrated he was 
precluded from gainful employment.

The Board remanded the claims at issue in December 2006.  In a 
March 2008 decision, the Board determined that the Veteran was 
entitled to a 30 percent evaluation for the psychiatric 
disability for the period prior to September 25, 1986; denied 
entitlement to a rating in excess of 30 percent for the period 
prior to February 3, 1988; denied entitlement to a rating in 
excess of 50 percent for the period prior to December 15, 1991; 
and determined that the Veteran was entitled to an effective date 
of December 15, 1991, for the award of a TDIU.  The Veteran 
appealed the March 2008 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2009 
Order, the Court granted a Joint Motion for Remand filed by the 
parties, vacated the March 2008 Board decision, and remanded the 
case back to the Board.  The Board in turn remanded the case in 
December 2009.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board's December 2009 remand specifically instructed the RO 
to contact the Social Security Administration (SSA) and request 
that agency to determine from its records whether the Veteran had 
reported FICA earnings, including through the filing of the 
appropriate Self-Employment tax forms, for the years 1975, 1976, 
1978, 1980, 1981, 1982, and 1983; and to request that the SSA 
provide a summary of the Veteran's FICA earnings on file with 
that agency for the years 1986, 1987, 1988, 1989, 1990, and 1991.  
The Board summarized evidence suggesting that the Veteran was 
self-employed during several of the referenced years.

The record shows that the RO did not make any effort to comply 
with the Board's remand.  Shortly after the remand was issued, 
the representative submitted a December 2009 document from the 
SSA to the Veteran purportedly showing the Veteran's reported 
earnings for the years 1963 through 2007.  The RO accepted this 
document, along with the representative's assurance that the 
document fully satisfied the Board's remand instructions, and 
made no efforts to actually contact the SSA.

Although the referenced December 2009 document does address the 
Veteran's reported income for the years 1986 through 1991, that 
document was submitted by the Veteran, through his 
representative, and was not obtained through the SSA as required 
by the December 2009 remand.  More importantly, the RO failed to 
obtain clarification of whether the Veteran had reported FICA 
earnings, including through the filing of the appropriate Self-
Employment tax forms, for the years 1975, 1976, 1978, 1980, 1981, 
1982, and 1983.

The representative's assurances aside, the record clearly shows 
that the RO failed to comply with the Board's December 2009 
remand instructions.  The Board reminds the RO that a remand by 
the Board confers upon the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board consequently is compelled to remand this claim again 
for compliance with the December 2009 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from 
the Veteran, the RO should contact the SSA 
and request that agency to determine from 
its records whether the Veteran had 
reported FICA earnings, including through 
the filing of the appropriate Self-
Employment tax forms, for the following 
years: 1975, 1976, 1978, 1980, 1981, 1982, 
and 1983.  If the SSA determines from its 
records that the Veteran had FICA earnings 
during any of those years, that agency 
should indicate the amount of those 
earnings.  The SSA should also be requested 
to provide a summary of the Veteran's FICA 
earnings on file with that agency for the 
following years: 1986, 1987, 1988, 1989, 
1990, and 1991.

2.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

